          Case 4:20-cv-00356-JM Document 12 Filed 06/02/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION


JAMES JACKSON,                                                                     PLAINTIFF
#251009

v.                                  4:20CV00356-JM-JTK

ERIC HIGGINS, et al.                                                           DEFENDANTS

                                        JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is Considered, Ordered, and

Adjudged that this case is DISMISSED without prejudice.

       IT IS SO ADJUDGED this 2nd day of June, 2020.



                                            _________________________________
                                            JAMES M. MOODY, JR.
                                            UNITED STATES DISTRICT JUDGE




                                               1
